Exhibit 10.10

EXECUTION

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of August 20, 2018
(this “Amendment”), among BNP Paribas (the “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

RECITALS

The Buyer, Seller and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of November 17, 2017 (the “Existing Repurchase Agreement”,
and as amended by this Amendment, the “Repurchase Agreement”).  The Guarantor is
party to that certain Guaranty dated as of November 17, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”) made by
the Guarantor in favor of the Buyer.  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement.

The Buyer, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required on the date hereof the Guarantor to ratify and
affirm the Guaranty.

Accordingly, the Buyer, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.   Definitions.  (a)  Section 2 of the Existing Repurchase Agreement
is hereby amended by deleting the definitions of “Correspondent Mortgage Loans”
and “Underwriting Guidelines” in their entirety and replacing them with the
following:

“Correspondent Mortgage Loan” means a Mortgage Loan (other than a Wet-Ink
Mortgage Loan) originated by a Correspondent Mortgage Lender and acquired by
Seller in accordance with Seller’s or PennyMac Corp.’s correspondent Mortgage
Loan program and for which the Mortgage File is available at the time of
purchase by the Buyer.

“Underwriting Guidelines” means (i) the underwriting guidelines of Seller, which
have been approved by Buyer, with respect to Conforming Mortgage Loans and Jumbo
Mortgage Loans, and (ii) the underwriting guidelines of PennyMac’s correspondent
group, which are approved by Buyer and which Buyer may access at the
correspondent group website (https://www.gopennymac.com/), with respect to
Correspondent Mortgage Loans.

(b) Section 2 of the Existing Repurchase Agreement is hereby amended by adding
the following definition in proper alphabetical order:







--------------------------------------------------------------------------------

 



“Correspondent Mortgage Lender” means a third party originator approved by
Seller or PennyMac Corp. to originate Correspondent Mortgage Loans.

SECTION 2.   Initiation.  Clause (iv) of Section 3(c) of the Existing Repurchase
Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

(iv)       Subject to the provisions of this Section 3, the Purchase Price will
be transferred by Buyer, via wire transfer, in the aggregate amount of such
Purchase Price in funds immediately available (A) with respect to Mortgage Loans
for which a Warehouse Lender’s Release is delivered, to the Warehouse Lender (as
defined in such Warehouse Lender’s Release), (B) with respect to Mortgage Loans
(other than Wet-Ink Mortgage Loans or Correspondent Mortgage Loans) for which a
Seller’s Release is delivered, to the Seller, (C) with respect to Wet-Ink
Mortgage Loans, to the Settlement Agent, (D) with respect to Correspondent
Mortgage Loans for which there is no existing Warehouse Lender and a Seller’s
Release is delivered, to the applicable Correspondent Mortgage Lender or
PennyMac Corp., or (E) with respect to Correspondent Mortgage Loans for which a
bailee letter from the Correspondent Mortgage Lender or its designee or other
evidence of release, in each case, in form and substance acceptable to Buyer in
its good faith discretion is delivered, to the party as detailed in the related
bailee letter or Transaction Request, as applicable. Notwithstanding anything to
the contrary set forth herein, to the extent the Purchase Price will be funding
a third party, Buyer may require Seller to make available certain funds
necessary to account for the full price owed to such third party before Buyer
shall remit such Purchase Price. Any shortfall between the Purchase Price
remitted to such third party and the full price to be remitted to such third
party to effectuate a full funding, release of lien or conveyance for the
purchase of Mortgage Loans shall be remitted to the Operating Account by Seller
and may be withdrawn by Buyer in order to fund such shortfall.

SECTION 3.  Payment, Transfer and Custody.  Section 10(b) of the Existing
Repurchase Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:

(b)        On the Purchase Date for each Transaction, ownership of the Purchased
Assets is transferred to Buyer against the simultaneous transfer of the Purchase
Price to the account of (i) with respect to Mortgage Loans for which a Warehouse
Lender’s Release is delivered, the Warehouse Lender, (ii) with respect to
Mortgage Loans for which a Seller’s Release is delivered, the Seller, (iii) with
respect to Wet-Ink Mortgage Loans, the Settlement Agent, (iv) with respect to
Correspondent Mortgage Loans for which no bailee letter from the Correspondent
Mortgage Lender or its designee or other evidence of release, in each case, in
form and substance acceptable to Buyer in its good faith discretion is
delivered, to Correspondent Mortgage Lender or PennyMac Corp., in each case as
detailed in the related Transaction Request, simultaneously with the delivery to
Buyer of the Purchased Assets relating to each Transaction, or (v) with respect
to Correspondent





-2-

--------------------------------------------------------------------------------

 



Mortgage Loans for which a bailee letter from the Correspondent Mortgage Lender
or its designee or other evidence of release, in each case, in form and
substance acceptable to Buyer in its good faith discretion is delivered, to the
party as detailed in the related Transaction Request and the bailee letter,
simultaneously with the delivery to Buyer of the Purchased Assets relating to
each Transaction.

SECTION 4.   Representations and Warranties Re: Mortgage Loans.  Clauses (n),
(u), (rr) and (vvv) of Schedule 1 (Representations and Warranties Re: Mortgage
Loans are hereby amended by deleting such clauses in their entirety and
replacing them with the following:

(n)        Title Insurance.  The Mortgage Loan is covered by an American Land
Title Association buyer’s title insurance policy, or with respect to any
Mortgage Loan for which the related Mortgaged Property is located in California,
a California Land Title Association buyer’s title insurance policy or other
generally acceptable form of policy or insurance acceptable to Fannie Mae or
Freddie Mac and each such title insurance policy is issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring Seller with
respect to a Mortgage Loan which is not a Correspondent Mortgage Loan or the
Correspondent Mortgage Lender with respect to a Correspondent Mortgage Loan, its
successors and assigns, in each case, as to the first priority lien of the
Mortgage, as applicable in the original principal amount of the Mortgage Loan
(or to the extent a Mortgage Note provides for negative amortization, the
maximum amount of negative amortization in accordance with the Mortgage),
subject only to the exceptions contained in clauses (a), (b) and (c) of
paragraph (i) of this Schedule 1, and in the case of adjustable rate Mortgage
Loans, against any loss by reason of the invalidity or unenforceability of the
lien resulting from the provisions of the Mortgage providing for adjustment to
the Mortgage Interest Rate and Monthly Payment.  Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance.  Additionally, such buyer’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein.  The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading.  Seller or the Correspondent Mortgage Lender, as applicable, its
successors and assigns, in each case, are the sole insureds of such buyer’s
title insurance policy, and such buyer’s title insurance policy is valid and
remains in full force and effect and will be in force and effect upon the
consummation of the Transactions contemplated by this Agreement.  No claims have
been made under such buyer’s title insurance policy, and no prior holder or
servicer of the related Mortgage, including Seller, has done, by act or
omission, anything which would impair the coverage of such buyer’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by Seller.





-3-

--------------------------------------------------------------------------------

 



(u)        Collection Practices; Escrow Deposits; Interest Rate
Adjustments.  The origination practices used by the Correspondent Mortgage
Lender with respect to Correspondent Mortgage Loans, the origination practices
used by Seller with respect to Mortgage Loans which are not Correspondent
Mortgage Loans and the collection practices used by Seller, in each case, with
respect to each Mortgage Note and Mortgage have been in all respects legal,
proper, prudent and customary in the mortgage origination and servicing
industry.  The Mortgage Loan has been serviced by Seller and any predecessor
servicer in accordance with the terms of the Mortgage Note.  With respect to
escrow deposits and Escrow Payments, if any, all such payments are in the
possession of, or under the control of, Seller and there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made.  No escrow deposits or Escrow Payments or other charges or
payments due Seller have been capitalized under any Mortgage or the related
Mortgage Note and no such escrow deposits or Escrow Payments are being held by
Seller for any work on a Mortgaged Property which has not been completed.  All
Mortgage Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related Mortgage Note.  Any interest
required to be paid pursuant to state and local law has been properly paid and
credited.

(rr)       Downpayment.  The source of the down payment with respect to each
Mortgage Loan has been fully verified by Seller or Correspondent Mortgage
Lender, as applicable.

(vvv)    Third Party Warehouse Lender. Unless previously approved by Buyer, no
Mortgage Loan shall have been subject to a third party warehouse agreement or
similar arrangement other than with Correspondent Mortgage Lender’s or PennyMac
Corp.’s warehouse lender in accordance with Seller’s or PennyMac Corp.’s
Correspondent Mortgage Loan program.

SECTION 5.   Conditions Precedent.  This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

5.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a)  this Amendment, executed and delivered by the Buyer, Seller and Guarantor;

(b)  an amendment to the Pricing Side Letter, executed and delivered by the
Buyer, Seller and Guarantor; and

(c)  such other documents as the Buyer or counsel to the Buyer may reasonably
request.





-4-

--------------------------------------------------------------------------------

 



SECTION 6.   Representations and Warranties.  Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 12 of the
Repurchase Agreement.

SECTION 7.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 8.   Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.   Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment in Portable
Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this Amendment.

SECTION 10.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

SECTION 11.  Reaffirmation of Guaranty.  The Guarantor hereby consents to this
amendment and ratifies and affirms all of the terms, covenants, conditions and
obligations of the Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

 

 



-5-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

Buyer:

BNP PARIBAS, as Buyer

 

 

 

 

 

 

 

By:

  /s/ Jonathan Banks

 

Name:

       Jonathan Banks

 

Title:

       Director

 

 

 

 

 

 

 

By:

  /s/ Josh Leventhal

 

Name:

       Josh Leventhal

 

Title:

       Managing Director

 

 

 

 

 

 

Seller:

PENNYMAC LOAN SERVICES, LLC,   as
Seller

 

 

 

 

 

 

 

By:

  /s/ Pamela Marsh

 

Name:

       Pamela Marsh

 

Title:

       Managing Director, Treasurer

 

 

 

 

 

 

Guarantor:

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC,   as
Guarantor

 

 

 

 

 

By:

  /s/ Pamela Marsh

 

Name:

       Pamela Marsh

 

Title:

       Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------